Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 1 of 39




                                )                  UNITED STATES DISTRICT COURT
                                )                  FOR THE DISTRICT OF COLORADO
                                )
   AMERICA 2030 CAPITAL LIMITED )
        Plaintiff               )
                                )
                     v.         )
                                )
   SUNPOWER GROUP LIMITED       )
                                                      CASE NUMBER: 1:19-cv-01037
   GE CUI XIN                   )
   CHEN KAI                     )
   JIANG NING                   )
   LAU PING SUM (AKA “PEARCE”)  )
   THE EDGE MEDIA GROUP PTE LTD )
   ONG KOOI TONG                )
   PC LEE                       )
   MICHELLE ZHU                 )
   DCP CAPITAL PARTNERS         )
   DAVID LU                     )
   CDH INVESTMENTS              )
   HUANG YAN                    )
   LI GANG                      )
   YING WEI                     )
   SONG XIAOMING                )
   HU NING                      )
   GUO LI                       )                  VERIFIED COMPLAINT
   WILLIAM HSU                  )
        Defendant(s)            )


         COMES NOW, the Plaintiffs AMERICA 2030 CAPITAL LIMITED (hereinafter

  known as “Plaintiffs”) by and through the undersigned attorney, files this First Verified

  Complaint for tortious damages caused by Sunpower Group Limited and their officers and board

  members (hereinafter known as “Defendants”) due the Defendants’ malicious acts of Defamation

  per se, Slander per se, Libel per se, Intentional Infliction of Emotional Distress, False Light,

  Spoliation of Evidence, Retaliation, Deprivation of Rights to a Fair Trial, Deprivation of Liberty,

  Extrajudicial Punishment, Tortious Interference to Making a Living, Intent to Cause Harm, Unfair




                                                  1
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 2 of 39




  Business Practice, Intentional Wickedness, and Moral Evil. Further, Plaintiffs claim damages for

  the negligent actions of the Defendants through Negligence, Negligent Infliction of Emotional

  Distress, and Recklessness. In furtherance, the Plaintiffs hereby state as follows:

                                        I.      INTRODUCTION

  1. This is an intentional tortious action and an action for negligence

  2. Plaintiff invokes the Power of this Court’s rights for the deprivation of Plaintiff’s Due Process

     rights; deprivation of Plaintiff’s right to redress grievances and access to court; deprivation of

     Plaintiff’s right to property; and for the deprivation of Plaintiff’s right to have a Trial by Jury,

     as afforded under the First, Fifth, Seventh, and Fourteenth Amendments of the United States

     Constitution, and, as found in the Constitution of Colorado.

  3. 3. Plaintiff likewise seeks redress for violations by the Defendants as afforded Plaintiff under

     Title 15 U.S.C. §1692 et seq. and state applicable consumer laws to be included in Plaintiff’s

     Complaint proving that this case is brought about through the illegal actions on part of the

     Defendants.

  4. Plaintiff also invokes this Court’s authority to order an adversarial hearing on the intentional

     and malicious acts to deny Plaintiff their procedural and substantive due process rights.

  5. Plaintiff is seeking actual damages, treble damages, statutory and punitive damages, and award

     the financial damages suffered by Plaintiff for this District Court has ancillary jurisdiction to

     hear this case and rule on the relief requested, for their pain and suffering due to these acts by

     these named Defendants and yet unnamed Defendants.

  6. Plaintiff seeks damages caused by the Defendants for acts of Defamation per se, Slander per

     se, Libel per se, Intentional Infliction of Emotional Distress, False Light, Spoliation of

     Evidence, Retaliation, Deprivation of Rights to a Fair Trial, Deprivation of Liberty, Extra




                                                    2
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 3 of 39




     Judicious Punishment, Intent to Cause Harm, Unfair Business Practice, Intentional

     Wickedness, and Moral Evil. Further, Plaintiffs seeks damages for the negligent actions of the

     Defendants through Negligence, Negligent Infliction of Emotional Distress, and Recklessness.

  7. The rapacious Defendants, intentionally, wantonly, deliberately, maliciously, fallaciously and

     willfully conspired in a well-orchestrated scheme to illegally defame and harm the reputation

     of Plaintiffs.

  8. Plaintiff lastly invokes this Courts authority under Title 15 U.S.C. § 1692(e)(k).

  9. This Court must therefore provide the requested relief based upon numerous Court decisions.

                                II.     JURISDICTION AND VENUE

  10. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

     Complaint as if they were printed verbatim herein below.

  11. Plaintiff AMERICA 2030 CAPITAL LIMITED is a Corporation in good standing formed in

     Colorado whose Registered Agent is located in Colorado Springs, El Paso County, State of

     Colorado.

  12. Plaintiff AMERICA 2030 CAPITAL LLC. is a Corporation in good standing formed in

     Colorado whose Registered Agent is located in Colorado Springs, El Paso County, State of

     Colorado.

  13. SUNPOWER GROUP LIMITED is a publicly traded company in Singapore with a principle

     place of business listed as Nanjing Jiangning Science Park No.2111 Chengxin Road Nanjing,

     211112 China.

  14. Defendant GE CUI XIN’s domicile is China.

  15. Defendant CHEN KAI’s domicile is China.

  16. Defendant JIANG NING’s domicile is China.




                                                  3
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 4 of 39




  17. Defendant LAU PING SUM (AKA “PEARCE”)’s domicile is China.

  18. Defendant THE EDGE MEDIA GROUP PTE LTD is a media company in Singapore with a

      principle place of business listed as 150 Cecil Street #13-00, Singapore 069543.

  19. Defendant ONG KOOI TONG’s domicile is Singapore.

  20. Defendant PC LEE’s domicile is Singapore.

  21. Defendant MICHELLE ZHU’s domicile is Singapore.

  22. Defendant DCP INVESTMENTS is a private equity firm with a principle place of business

      listed as, Unit 1425, 14th Floor, China World Office 1,1 Jianguomenwai Avenue, Chaoyang

      District, Beijing, 100004, China.

  23. Defendant DAVID LU’s domicile is China.

  24. Defendant CDH INVESTMENTS is a publicly traded entity with a principle place of business

      listed as One Temasek Avenue, #18-02, Millenia Tower, Singapore.

  25. Defendant HUANG YAN’s domicile is Singapore.

  26. Defendant LI GANG’s domicile is Singapore.

  27. Defendant YING WEI’s domicile is Singapore.

  28. Defendant SONG XIAOMING’s domicile is Singapore.

  29. Defendant HU NING’s domicile is Singapore.

  30. Defendant GUO LI’s domicile is Singapore.

  31. Defendant WILLIAM HSU’s domicile Singapore.

  32. This action arises under the United States Constitution, particularly, for violations of Plaintiffs’

      rights under the First, Fifth, Seventh and Fourteenth amendments; and, under Federal Law, as

      enumerated under 28 U.S.C. §§2201, and 2202.




                                                     4
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 5 of 39




  33. This Court has original jurisdiction over Plaintiff’s claim by operation of 28 U.S.C. §§1331

     and, supplemental jurisdiction over Plaintiff’s state Claims, pursuant to 28 U.S.C. §1367.

  34. This Court is vested with authority to issue the requested Declaratory Relief, pursuant to 28

     U.S.C. §2201 and, as further under Rule 57, of the Federal Rules of Civil Procedure.

  35. This Court has the authority to issue relief from a Judgment under Federal Rules of Civil

     procedure 60(d)(1) and (3) “independent action” and pursuant to 28 U.S.C. §§2201 and 2202.

  36. This Court has the authority to award the requested Injunctive Relief, under Rule 65 of the

     Federal Rules of Civil Procedure, and pursuant to 28 U.S.C. §§2202.

  37. This Court has the authority to award Plaintiffs, damages arising under violations of Title 15

     U.S.C. §1692 §1692k(d). The jurisdiction of this Court is not disputed.

  38. Plaintiffs aver venue is proper under 28 U.S.C. §1391 as the claims set forth in this complaint

     arose here.

  39. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because the parties are

     citizens of different States and the amount in controversy exceeds $75,000.00.

                                              III.   PARTIES

  40. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

     Complaint as if they were printed verbatim herein below.

  41. Plaintiffs and at all times material and relevant hereto, is a Corporation in good standing formed

     in Colorado whose Registered Agent is located in Colorado Springs, El Paso County, State of

     Colorado. Plaintiffs are general purpose corporations and therefore do not have any higher duty

     or knowledge, other than that which a general-purpose corporation would have.

  42. Plaintiffs are part of a global consortium of mergers and acquisitions companies, in which one

     specialty includes securities lending.




                                                     5
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 6 of 39




  43. Defendant Sunpower Group Limited is a public company, publicly traded company, publicly

     held company, publicly listed company, or public limited company is a corporation whose

     ownership is dispersed among the general public in many shares of stock which are freely

     traded on a stock exchange or in over the counter markets. In some jurisdictions, public

     companies over a certain size must be listed on an exchange. Defendant Sunpower Group

     Limited is publicly traded in Singapore.

  44. Directors and Officers have a Duty of Care and a Duty of Loyalty to the public shareholders.

     The Duty of Care essentially requires that directors and/or officers make business decisions

     based on all material information available to them, holding them to the standard of care in

     managing the corporation's business that ordinarily careful and prudent people would use in

     similar circumstances in handling their own affairs. Courts, however, have traditionally

     afforded directors and officers broad discretion by applying the business judgment rule, which

     presumes that, in making a business decision, the directors of a corporation acted in an

     informed basis in good faith and in the honest belief that the action taken was in the

     corporation's best interests. Consequently, courts do not second-guess business decisions when

     the decision is made by an independent (hence presumptively unbiased) and fully informed

     board in good faith. Usually, gross negligence will lead to a finding that the Duty of Care was

     breached. The Duty of Loyalty is breached when an officer or director acts in his self-interest

     to the detriment of the corporation or its stockholders, such as using the corporation in order

     to harm outside entities or people for their own personal gain and to advance personal interest,

     contrary to the interest of the public. Laws provides that whenever a corporate officer or

     director is presented with a business opportunity which falls within the type of business which

     would be advantageous to the corporation and which the corporation is able to undertake




                                                  6
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 7 of 39




      financially, the officer or director, as the case may be, may not take the opportunity

      individually. Conversely, an opportunity that is not desirable or essential for the corporation

      may be appropriated individually by the director or officer.

  45. The directors (and, to a lesser extent, the officers) of a publicly corporation are subject to claims

      under law for breach of fiduciary duty for not properly exercising their duty of care and/or

      loyalty.

  46. Defendant GE CUI PING is an Officer of Defendant SUNPOWER GROUP LIMITED.

  47. Defendant CHEN KAI is an Officer of Defendant SUNPOWER GROUP LIMITED.

  48. Defendant JIANG NING is a Director of Defendant SUNPOWER GROUP LIMITED.

  49. Defendant LAU PING SUM “PEARCE” is a Director of Defendant SUNPOWER GROUP

      LIMITED.

  50. Defendant THE EDGE MEDIA GROUP PTE LTD published the defamatory articles against

      Plaintiffs.

  51. Defendant ONG KOOI TONG is the Chairman of THE EDGE MEDIA GROUP PTE LTD.

  52. Defendant PC LEE is an author at THE EDGE MEDIA GROUP PTE LTD.

  53. Defendant MICHELLE ZHU is an author at THE EDGE MEDIA GROUP PTE LTD.

  54. Defendant DCP CAPITAL PARTNERS is a large bond holder of Defendant SUNPOWER

      GROUP LIMITED.

  55. Defendant DAVID LU is the Founder and CEO of Defendant DCP CAPITAL PARTNERS.

  56. Defendant CDH INVESTMENTS is a large bond holder of Defendant SUNPOWER GROUP

      LIMITED.

  57. Defendant HUANG YAN is a Managing Partner at Defendant CDH INVESTMENTS.

  58. Defendant LI GANG is the CEO of Defendant CDH INVESTMENTS.




                                                     7
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 8 of 39




  59. Defendant YING WEI is a Managing Director at Defendant CDH INVESTMENTS.

  60. Defendant SONG XIAOMING is a Managing Director at Defendant CDH INVESTMENTS.

  61. Defendant HU NING is a Managing Director at Defendant CDH INVESTMENTS.

  62. Defendant GUO LI is the CFO of Defendant CDH INVESTMENTS.

  63. Defendant WILLIAM HSU is a Managing Director at Defendant CDH INVESTMENTS.

  64. At all times material and relevant hereto, Defendants have advanced and willfully, deliberately,

     with malicious intent participated in a well-organized plan to defame and harm, Plaintiffs

     reputation.

                             IV.     FACTS COMMON TO ALL COUNTS

  65. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

     Complaint as if they were printed verbatim herein below.

  66. Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding Master

     Loan Agreement, Custodian Management Agreement, and Power of Attorney that allow for

     the transfer of shares under the agreements with Tournan Trading PTE LTD & Sunpower

     Business Group PTE LTD, copies of which are attached as Exhibits A and B.

  67. On or about June 12, 2018 Plaintiffs through the consortium and Tournan Trading PTE LTD

     entered into a Master Loan Agreement, Power of Attorney, and a Custodian Management

     Agreement with regards to shares owned in Defendant SUNPOWER GROUP LIMITED,

     copies of which are attached as Exhibit A.

  68. On or about June 12, 2018 Plaintiffs through the consortium and Sunpower Business Group

     PTE LTD entered into a Master Loan Agreement, Power of Attorney, and a Custodian

     Management Agreement with regards to shares owned in Defendant SUNPOWER GROUP

     LIMITED, copies of which are attached as Exhibit B.




                                                    8
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 9 of 39




  69. Defendant GUO HONG XIN is the Director of Sunpower Business Group PTE LTD.

  70. The Master Loan Agreements, Powers of Attorney, and a Custodian Management Agreements

     as mentioned above and attached hereto as Exhibit A and Exhibit B; call for the forfeiture of

     any shares held by Plaintiffs in the event of default of the Master Loan Agreement.

  71. Further, the Master Loan Agreements, Powers of Attorney, and a Custodian Management

     Agreements as mentioned above and attached hereto as Exhibit A and Exhibit B; state that any

     dispute amongst the parties must be arbitrated before an arbitration panel in St. Kitts and Nevis.

  72. On or about November 9, 2018, Tournan Trading PTE LTD and Sunpower Business Group

     PTE LTD were sent formal notices of forfeiture due to default under the Master Loan

     Agreements, Powers of Attorney, and a Custodian Management Agreements, copies of which

     are attached as Exhibit C.

  73. Tournan Trading PTE LTD and Sunpower Business Group PTE LTD failed to remedy the

     default under the Master Loan Agreement, therefore Plaintiffs initiated arbitration actions

     against Tournan Trading PTE LTD and Sunpower Business Group PTE LTD as per the Master

     Loan Agreement on or about November 27, 2018, copies of which are attached as Exhibit D.

  74. On or about November 8, 2018, Defendants submitted a filing with the Singapore Securities

     Exchange (hereinafter known as “SGX”). This filing states in bold font “UNAUTHORISED

     TRANSFERS OF SHARES IN RELATION TO THE LOAN AGREEMENT ENTERED

     INTO BETWEEN TWO SUBSTANTIAL SHAREHOLDERS OF THE COMPANY

     AND AMERICA 2030 CAPITAL LIMITED,” a copy of which is attached as Exhibit E.

  75. On or about November 20, 2018, Defendants submitted a filing with the Singapore Securities

     Exchange (hereinafter known as “SGX”). This filing states “The Group is not in breach of any




                                                   9
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 10 of 39




      of the Group’s loan provisions in view of the unauthorised transfers of shares in relation to the

      America 2030 Loan Agreement,” a copy of which is attached as Exhibit F.

   76. On or about November 9, 2018, Defendants by and through the news publication “The Edge

      Singapore” told the press that there was an “illegal transfer” of shares. The news publication

      published the following headline in bold font “Sunpower says illegal transfer out of 28 mil

      shares reason for trading halt,” a copy of which is attached as Exhibit G.

   77. On or about December 5, 2018, Defendants by and through the news publication “The Edge

      Singapore” released the following headline in bold font “Sunpower executives involved in

      illegal transfer of shares lodge report with CAD.” The article further states “Sunpower

      Group’s executive chairman Guo Hongxing and executive director Ma Ming have approached

      and lodged a report with the Commercial Affairs Department (CAD) and issued a press release

      regarding their involvement with the illegal transfer of 28 million shares in the group,” a copy

      of which is attached as Exhibit H.

                                   V.      FIRST CLAIM FOR RELIEF

                                             TRADE LIBEL

   78. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   79. Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding Master

      Loan Agreement, Custodian Management Agreement, and Power of Attorney that allow for

      the transfer of shares under the agreements with Tournan Trading PTE LTD & Sunpower

      Business Group PTE LTD, copies of which are attached as Exhibits A and B.




                                                     10
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 11 of 39




   80. Trade libel is a type of defamation that is specific to businesses. The elements of a trade libel

      case are very similar to the elements of general defamation, but there are some differences.

      The elements of a trade libel case are as follows:

          a. A defendant made a false statement about the quality of the plaintiff's products or

              services;

          b. The statement was published; and

          c. The plaintiff suffered monetary loss or harm as a result of the statement.

   81. It's important to break down the elements a little further to understand exactly what constitutes

      trade libel. First of all, the statement in question must be false. If the statement is true, that

      provides an absolute defense to the trade libel case. In addition, the statement must be a

      statement of fact, not simply an opinion. The definition of published is the same as a general

      defamation claim -- it simply has to be communicated to a third party. Finally, the plaintiff

      must show that his or her business suffered monetary harm as a result of the defendant's

      statement.

   82. By using injurious language such as “Illegal” and “Unauthorized,” Defendants are

      purposefully attempting to harm Plaintiffs business as vindication and retaliation for the

      defaults on Tournan Trading PTE LTD and Sunpower Business Group PTE LTD. No court of

      law or authority has deemed any transaction between Defendants, Tournan Trading PTE LTD

      and Sunpower Business Group PTE LTD to be “Illegal” or “Unauthorized.”

   83. It is true that at common law, "[a] [person] is conditionally privileged to make an unduly

      favorable comparison of the quality of his own land, chattels or other things, with the quality

      of the competing land, chattels or other things of a rival competitor, although he does not

      believe that his own things are superior to those of the rival competitor." Restatement (Second)




                                                    11
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 12 of 39




      of Torts § 649 (1977). However, the conditional privilege does not extend to false assertions

      of fact. See id. The Restatement explains:

          So long as nothing more is done than to exaggerate dishonestly the merits of the
          publisher's goods as compared with those of his competitor the publisher is not
          liable. If, however, he goes further and makes a direct attack upon the quality of
          his competitor's things by stating specific unfavorable facts even though he does so
          to supply a reason for his claim that his own things are superior, he cannot
          successfully claim a privilege....

                                 VI.     SECOND CLAIM FOR RELIEF

                                    BUSINESS DISPARAGEMENT

   84. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   85. Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding Master

      Loan Agreement, Custodian Management Agreement, and Power of Attorney that allow for

      the transfer of shares under the agreements with Tournan Trading PTE LTD & Sunpower

      Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   86. Business disparagement is the publication of derogatory and false statements and information

      about a person’s title to his or her property, his or her business in general, or anything else

      made with the purpose of discouraging people from dealing with such individual or business.

   87. Business disparagement laws and claims exist to allow for fair competition amongst businesses

      in a capitalistic and progressive economy. The tort of business disparagement not only includes

      false statements about one’s business, but also false statements about the products or services

      of that business – more aptly named product disparagement.

   88. There are four core elements at the heart of every business disparagement claim, all of which

      must be met in order to pursue a successful claim. The elements include; (1) the statement is

      false, (2) the defendant either intends the publication to cause financial loss or reasonably



                                                     12
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 13 of 39




      believes that the publication would result in financial loss for the business, (3) financial loss

      does in fact result, and (4) the publisher acts with malice.

   89. (1) In the foregoing case, Defendants published a false statement, as illustrated above, which

      used words such as “Illegal” and “Unauthorized.”

   90. (2) Defendants intentionally and recklessly published such statements in order to cause

      financial harm to the Plaintiffs.

   91. (3) Plaintiffs have lost in excess of $100,000,000.00 USD in business due to the false

      statements by Defendants.

   92. (4) The publisher intentionally committed famacide and used mediums in order to get the

      message across to assassinate Plaintiffs’ character as a business.

   93. The tort of business disparagement is broad, and the tort covers accusations that the business

      is incompetent, dishonest, or unethical.

                                  VII.    THIRD CLAIM FOR RELIEF

                                       DEFAMATION & SLANDER

   94. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   95. Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding Master

      Loan Agreement, Custodian Management Agreement, and Power of Attorney that allow for

      the transfer of shares under the agreements with Tournan Trading PTE LTD & Sunpower

      Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   96. Defamation is a cause of action for written or spoken communications that cause a party to

      suffer damage to their reputation or have a tendency to cause such damage. Defamation is

      commonly known as slander in the event of a defamatory statement that is spoken, and libel




                                                     13
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 14 of 39




      when the defamatory statement is written or otherwise recorded. Slander and libel are treated

      similarly for purposes of this lawsuit.

   97. Whether the harmful statement was written or spoken, a plaintiff must prove that a defamatory

      statement was made, that the statement was published to a third party, that the person

      publishing the statement was negligent as to its truth or knew that the statement was false, and

      damages resulting from the defamatory statement.

   98. In order for a statement to be defamatory, it should tend to harm one’s reputation. That can

      mean that it makes others think less of party about whom the statement is made or deters others

      from wanting to deal with that person or tends to lower that person’s standing in the

      community. For a statement to be defamatory, it must assert a fact; it cannot be merely an

      opinion, and the statement must be understood by a reasonable person to be an assertion of

      fact.

   99. The requirement that the defamatory statement be published to a third party means that the

      statement must be spoken to someone other than the person about whom the statement is made

      or must be written and delivered to some other than the person about whom the statement is

      made. This requirement is easily met where the defamatory statement is published in a

      newspaper, broadcast on television or the internet, or spoken to an audience. This requirement

      of publication to a third party cannot be circumvented by the person about whom the statement

      is made relaying the defamatory statement to a third party.

   100.   Private parties bringing a defamation lawsuit related to a private matter must prove that

      person making the defamatory statement was negligent as to the truth or falsehood of the

      statement. Negligence is the failure to exercise reasonable care in making that determination.




                                                  14
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 15 of 39




      The person making the defamatory statement does not need to know that the statement is

      actually false.

   101.   In making that determination, the court must assess the plain and ordinary meanings of the

      words considered in the context of the publication as a whole, and in so doing may properly

      rely on lay dictionary definitions. See Fry v. Lee, 2013 COA 100, cert. denied (2014).

   102.   On or about November 8, 2018, Defendants submitted a filing with the Singapore

      Securities Exchange (hereinafter known as “SGX”). This filing states in bold font

      “UNAUTHORISED TRANSFERS OF SHARES IN RELATION TO THE LOAN

      AGREEMENT            ENTERED         INTO        BETWEEN          TWO        SUBSTANTIAL

      SHAREHOLDERS OF THE COMPANY AND AMERICA 2030 CAPITAL LIMITED,”

      a copy of which is attached as Exhibit E.

   103.   On or about November 20, 2018, Defendants submitted a filing with the Singapore

      Securities Exchange (hereinafter known as “SGX”). This filing states “The Group is not in

      breach of any of the Group’s loan provisions in view of the unauthorised transfers of shares in

      relation to the America 2030 Loan Agreement,” a copy of which is attached as Exhibit F.

   104.   On or about November 9, 2018, Defendants by and through the news publication “The

      Edge Singapore” told the press that there was an “illegal transfer” of shares. The news

      publication published the following headline in bold font “Sunpower says illegal transfer out

      of 28 mil shares reason for trading halt,” a copy of which is attached as Exhibit G.

   105.   On or about December 5, 2018, Defendants by and through the news publication “The

      Edge Singapore” released the following headline in bold font “Sunpower executives involved

      in illegal transfer of shares lodge report with CAD.” The article further states “Sunpower

      Group’s executive chairman Guo Hongxing and executive director Ma Ming have approached




                                                  15
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 16 of 39




      and lodged a report with the Commercial Affairs Department (CAD) and issued a press release

      regarding their involvement with the illegal transfer of 28 million shares in the group,” a copy

      of which is attached as Exhibit H.

                              IIX.   FOURTH CLAIM FOR RELIEF

                                           LANHAM ACT

   106.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   107.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   108.   The Lanham (Trademark) Act (Pub.L. 79–489, 60 Stat. 427, enacted July 5, 1946,

      codified at 15 U.S.C. § 1051 et seq. (15 U.S.C. ch. 22)) is the primary federal trademark

      statute of law in the United States. The Act prohibits a number of activities, including

      trademark infringement, trademark dilution, and false advertising.

   109.   §§ 42 and 43 of the Act (now known as 15 U.S.C. §§ 1124–1125) set out the remedies

      that can be sought when a trademark is infringed. These provisions forbid the importation of

      goods that infringe registered trademarks, and restrict, through the use of injunctions and

      damages, the use of false descriptions and trademark dilution.

   110.   Defendants as public and media companies are held to a higher standard; however, they

      deceived the world with unfair statements that have irreparably harmed the Plaintiffs’

      reputations.




                                                  16
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 17 of 39




   111.   Defendants are in the normal course of issuing press releases and articles that are deemed

      newsworthy.

   112.   Defendants falsely printed articles and press releases regarding Plaintiffs.

   113.   Plaintiffs in this case are considered consumers of the media.

   114.   Plaintiffs suffered injuries in the form of monetary damages and loss of future income to

      the tune of over $100,000,000.00 USD.

   115.   The practice has caused irreparable injury to Plaintiffs.

   116.   On or about November 8, 2018, Defendants submitted a filing with the Singapore

      Securities Exchange (hereinafter known as “SGX”). This filing states in bold font

      “UNAUTHORISED TRANSFERS OF SHARES IN RELATION TO THE LOAN

      AGREEMENT            ENTERED           INTO       BETWEEN            TWO      SUBSTANTIAL

      SHAREHOLDERS OF THE COMPANY AND AMERICA 2030 CAPITAL LIMITED,”

      a copy of which is attached as Exhibit E.

   117.   On or about November 20, 2018, Defendants submitted a filing with the Singapore

      Securities Exchange (hereinafter known as “SGX”). This filing states “The Group is not in

      breach of any of the Group’s loan provisions in view of the unauthorised transfers of shares in

      relation to the America 2030 Loan Agreement,” a copy of which is attached as Exhibit F.

   118.   On or about November 9, 2018, Defendants by and through the news publication “The

      Edge Singapore” told the press that there was an “illegal transfer” of shares. The news

      publication published the following headline in bold font “Sunpower says illegal transfer out

      of 28 mil shares reason for trading halt,” a copy of which is attached as Exhibit G.

   119.   On or about December 5, 2018, Defendants by and through the news publication “The

      Edge Singapore” released the following headline in bold font “Sunpower executives involved




                                                   17
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 18 of 39




      in illegal transfer of shares lodge report with CAD.” The article further states “Sunpower

      Group’s executive chairman Guo Hongxing and executive director Ma Ming have approached

      and lodged a report with the Commercial Affairs Department (CAD) and issued a press release

      regarding their involvement with the illegal transfer of 28 million shares in the group,” a copy

      of which is attached as Exhibit H.

                                IX.     FIFTH CLAIM FOR RELIEF

                                  PRODUCT DISPARAGEMENT

   120.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   121.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   122.   Product disparagement is the publication of derogatory and false statements and

      information about a product or service that a business provides with the purpose of

      discouraging people from dealing with such business.

   123.   Product disparagement laws and claims exist to allow for fair competition amongst

      businesses in a capitalistic and progressive economy.

   124.   There are four core elements at the heart of every product disparagement claim, all of which

      must be met in order to pursue a successful claim. The elements include; (1) the statement is

      false, (2) the defendant either intends the publication to cause financial loss or reasonably

      believes that the publication would result in financial loss for the business, (3) financial loss

      does in fact result, and (4) the publisher acts with malice.




                                                   18
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 19 of 39




   125.   (1) In the foregoing case, Defendants published a false statement, as illustrated above,

      which used words such as “Illegal” and “Unauthorized.”

   126.   (2) Defendants intentionally and recklessly published such statements in order to cause

      financial harm to the Plaintiffs.

   127.   (3) Plaintiffs have lost in excess of $100,000,000.00 USD in business due to the false

      statements by Defendants.

   128.   (4) The Defendants intentionally committed famacide and used mediums in order to get

      the message across to assassinate Plaintiffs’ character as a business.

                                  X.      SIXTH CLAIM FOR RELIEF

                                       SPOILIATION OF EVIDENCE

   129.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   130.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   131.   Spoliation of evidence is the intentional, reckless, or negligent withholding, hiding,

      altering, fabricating, or destroying of evidence relevant to a legal proceeding.

   132.   On or about November 8, 2018, Defendants submitted a filing with the Singapore

      Securities Exchange (hereinafter known as “SGX”). This filing states in bold font

      “UNAUTHORISED TRANSFERS OF SHARES IN RELATION TO THE LOAN

      AGREEMENT             ENTERED         INTO        BETWEEN          TWO        SUBSTANTIAL




                                                   19
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 20 of 39




      SHAREHOLDERS OF THE COMPANY AND AMERICA 2030 CAPITAL LIMITED,”

      a copy of which is attached as Exhibit E.

   133.   The statement above illustrates that Defendants, when speaking with SGX, clearly

      misrepresented and altered/fabricated statements dealing the authorization of the shares to be

      transfers.

   134.   Exhibits A and B clearly show that the transfer of shares were authorized by Sunpower

      Business Group PTE LTD & Tournan Trading PTE LTD.

                                XI.      SEVENTH CLAIM FOR RELIEF

                                           RETALIATION

   135.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   136.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   137.   Retaliation occurs when a party acts in response to a legal act by another party in an attempt

      to retaliate and act in revenge.

   138.   Plaintiffs in this case through its legal right to do so, properly and justifiably defaulted

      Sunpower Business Group PTE LTD & Tournan Trading PTE LTD. In response to legal act,

      Sunpower Business Group PTE LTD & Tournan Trading PTE LTD used the Defendants in

      order to cause a specific harm to Plaintiffs.




                                                      20
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 21 of 39




                                  XII.    EIGTH CLAIM FOR RELIEF

                                    DEPRIVATION OF RIGHTS

   139.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   140.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   141.   Plaintiff invokes the Power of this Court’s rights for the deprivation of Plaintiff’s Due

      Process rights; deprivation of Plaintiff’s right to redress grievances and access to court;

      deprivation of Plaintiff’s right to property; and for the deprivation of Plaintiff’s right to have a

      Trial by Jury, as afforded under the First, Fifth, Seventh, and Fourteenth Amendments of the

      United States Constitution, and, as found in the Constitution of Colorado.

   142.   Under 42 U.S.C § 1983, Every person who, under color of any statute, ordinance,

      regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or

      causes to be subjected, any citizen of the United States or other person within the jurisdiction

      thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution

      and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper

      proceeding for redress, except that in any action brought against a judicial officer for an act or

      omission taken in such officer’s judicial capacity, injunctive relief shall not be granted unless

      a declaratory decree was violated or declaratory relief was unavailable.

   143.   Under the Amendment V to the US Constitution, James Madison wrote in relevant part

      “No person shall be… deprived of life, liberty, or property, without due process of law.”




                                                    21
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 22 of 39




   144.   Defendants have committed an egregious act in order to purposely deprive the Plaintiffs

      rights to make a living, without just cause and accused Plaintiffs of “illegal” act, when no court

      of law has done so.

                                  XIII. NINTH CLAIM FOR RELIEF

                                   DEPRAVATION OF LIBERTY

   145.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   146.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   147.   Plaintiff invokes the Power of this Court’s rights for the deprivation of Plaintiff’s Due

      Process rights; deprivation of Plaintiff’s right to redress grievances and access to court;

      deprivation of Plaintiff’s right to property; and for the deprivation of Plaintiff’s right to have a

      Trial by Jury, as afforded under the First, Fifth, Seventh, and Fourteenth Amendments of the

      United States Constitution, and, as found in the Constitution of Colorado.

   148.   Under 42 U.S.C § 1983, Every person who, under color of any statute, ordinance,

      regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or

      causes to be subjected, any citizen of the United States or other person within the jurisdiction

      thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution

      and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper

      proceeding for redress, except that in any action brought against a judicial officer for an act or




                                                    22
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 23 of 39




      omission taken in such officer’s judicial capacity, injunctive relief shall not be granted unless

      a declaratory decree was violated or declaratory relief was unavailable.

   149.   Under the Amendment V to the US Constitution, James Madison wrote in relevant part

      “No person shall be… deprived of life, liberty, or property, without due process of law.”

   150.   Defendants have committed an egregious act in order to purposely deprive the Plaintiffs

      rights to liberty.

   151.   Plaintiffs have the right to challenge the validity of the false statements written about them

      and not be accused of conducting “illegal” acts in a vigilante manner.

                                 XIV. TENTH CLAIM FOR RELIEF

                                 EXTRAJUDICIAL PUNISHMENT

   152.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   153.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   154.   Extrajudicial punishment is punishment for an alleged crime or offense carried out

      without legal process or supervision from a court or tribunal through a legal proceeding.

   155.   Plaintiffs repeats and incorporates the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   156.   On or about November 9, 2018, Defendants by and through the news publication “The

      Edge Singapore” told the press that there was an “illegal transfer” of shares. The news




                                                   23
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 24 of 39




      publication published the following headline in bold font “Sunpower says illegal transfer out

      of 28 mil shares reason for trading halt,” a copy of which is attached as Exhibit G.

   157.   On or about December 5, 2018, Defendants by and through the news publication “The

      Edge Singapore” released the following headline in bold font “Sunpower executives involved

      in illegal transfer of shares lodge report with CAD.” The article further states “Sunpower

      Group’s executive chairman Guo Hongxing and executive director Ma Ming have approached

      and lodged a report with the Commercial Affairs Department (CAD) and issued a press release

      regarding their involvement with the illegal transfer of 28 million shares in the group,” a copy

      of which is attached as Exhibit H.

   158.   Statements to SGX and the press about the legality of the transfer of the shares, is a clear

      attempt by Defendants to cause extrajudicial punishment in a vigilante manner.

                              XV.     ELEVENTH CLAIM FOR RELIEF

                            MALICIOUS INTENT TO CAUSE HARM

   159.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   160.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   161.   Malicious intent refers to the intent, without just cause or reason, to commit a wrongful

      act that will result in harm to another. It is the intent to harm or do some evil purpose.

   162.   On or about November 8, 2018, Defendants submitted a filing with the Singapore

      Securities Exchange (hereinafter known as “SGX”). This filing states in bold font




                                                   24
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 25 of 39




      “UNAUTHORISED TRANSFERS OF SHARES IN RELATION TO THE LOAN

      AGREEMENT            ENTERED          INTO        BETWEEN          TWO        SUBSTANTIAL

      SHAREHOLDERS OF THE COMPANY AND AMERICA 2030 CAPITAL LIMITED,”

      a copy of which is attached as Exhibit E.

   163.   On or about November 20, 2018, Defendants submitted a filing with the Singapore

      Securities Exchange (hereinafter known as “SGX”). This filing states “The Group is not in

      breach of any of the Group’s loan provisions in view of the unauthorised transfers of shares in

      relation to the America 2030 Loan Agreement,” a copy of which is attached as Exhibit F.

   164.   On or about November 9, 2018, Defendants by and through the news publication “The

      Edge Singapore” told the press that there was an “illegal transfer” of shares. The news

      publication published the following headline in bold font “Sunpower says illegal transfer out

      of 28 mil shares reason for trading halt,” a copy of which is attached as Exhibit G.

   165.   On or about December 5, 2018, Defendants by and through the news publication “The

      Edge Singapore” released the following headline in bold font “Sunpower executives

      involved in illegal transfer of shares lodge report with CAD.” The article further states

      “Sunpower Group’s executive chairman Guo Hongxing and executive director Ma Ming

      have approached and lodged a report with the Commercial Affairs Department (CAD) and

      issued a press release regarding their involvement with the illegal transfer of 28 million

      shares in the group,” a copy of which is attached as Exhibit H.

   166.   Such statements clearly show malice on part of the Defendants. The Defendants knew,

      should have known or should have expected to reasonably know that such statements would

      be malicious and would cause harm.




                                                   25
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 26 of 39




                               XVI. TWELFTH CLAIM FOR RELIEF

     FEDERAL TRADE COMMISSION ACT § 5: UNFAIR OR DECEPTIVE ACTS OR

                                             PRACTICES

   167.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   168.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   169.   An act or practice is unfair where it:

          a. causes or is likely to cause substantial injury to consumers;

          b. cannot be reasonably avoided by consumers; and

          c. is not outweighed by countervailing benefits to consumers or to competition.

   170.   Public policy, as established by statute, regulation, or judicial decisions may be considered

      with all other evidence in determining whether an act or practice is unfair.

   171.   An act or practice is deceptive where:

          a. a representation, omission, or practice misleads or is likely to mislead the consumer;

          b. a consumer’s interpretation of the representation, omission, or practice is considered

               reasonable under the circumstances; and

          c.   the misleading representation, omission, or practice is material.

   172.   (1) Defendants as public and media companies are held to a higher standard; however, they

      deceived the world with unfair statements that have irreparably harmed the Plaintiffs’

      reputations.




                                                   26
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 27 of 39




   173.   (2) Defendants are in the normal course of issuing press releases and articles that are

      deemed newsworthy.

   174.   (3) Plaintiffs in this case are considered consumers of the media.

   175.   (4) Plaintiffs suffered injuries in the form of monetary damages and loss of future income

      to the tune of over $100,000,000.00 USD.

   176.   (5) The practice has caused irreparable injury to Plaintiffs.

   177.   On or about November 8, 2018, Defendants submitted a filing with the Singapore

      Securities Exchange (hereinafter known as “SGX”). This filing states in bold font

      “UNAUTHORISED TRANSFERS OF SHARES IN RELATION TO THE LOAN

      AGREEMENT            ENTERED           INTO       BETWEEN           TWO      SUBSTANTIAL

      SHAREHOLDERS OF THE COMPANY AND AMERICA 2030 CAPITAL LIMITED,”

      a copy of which is attached as Exhibit E.

   178.   On or about November 20, 2018, Defendants submitted a filing with the Singapore

      Securities Exchange (hereinafter known as “SGX”). This filing states “The Group is not in

      breach of any of the Group’s loan provisions in view of the unauthorised transfers of shares in

      relation to the America 2030 Loan Agreement,” a copy of which is attached as Exhibit F.

   179.   On or about November 9, 2018, Defendants by and through the news publication “The

      Edge Singapore” told the press that there was an “illegal transfer” of shares. The news

      publication published the following headline in bold font “Sunpower says illegal transfer out

      of 28 mil shares reason for trading halt,” a copy of which is attached as Exhibit G.

   180.   On or about December 5, 2018, Defendants by and through the news publication “The

      Edge Singapore” released the following headline in bold font “Sunpower executives involved

      in illegal transfer of shares lodge report with CAD.” The article further states “Sunpower




                                                   27
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 28 of 39




      Group’s executive chairman Guo Hongxing and executive director Ma Ming have approached

      and lodged a report with the Commercial Affairs Department (CAD) and issued a press release

      regarding their involvement with the illegal transfer of 28 million shares in the group,” a copy

      of which is attached as Exhibit H.

   181.   Defendants decided to attack Plaintiffs in media opposed to in arbitration by releasing false

      and untruthful statements. It is unfair for Defendants to conduct business or resolve disputes

      through the public media. The Plaintiffs did not have the means to properly defend themselves

      in the media.

                             XVII. THIRTEENTH CLAIM FOR RELIEF

                        INTENTIONAL WICKEDNESS & MORAL EVIL

   182.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   183.   Moral evil is the result of any morally negative event caused by the intentional action or

      inaction of an agent, such as a person. An example of a moral evil might be murder, or any

      other evil event for which someone can be held responsible or culpable.

   184.   Defendants statements with regards to “illegal” or “unauthorized” transfer of shares by

      Plaintiffs was with malice and intent to cause serious and irreparable harm to Plaintiffs

      reputation and ability to make a living.

   185.   These malicious statements show that Defendants have the propensity to act in wicked or

      morally evil way.

   186.   Defendants acted in a spiteful way with no regard to the consequences of their actions. To

      accuse the Plaintiffs to the public at large of acting “illegally” is in fact morally evil and




                                                   28
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 29 of 39




      wicked. The Defendants knew, should have known or should have reasonably be expected to

      know that Plaintiffs would suffer in their ability to conduct business.

                             XVIII. FOURTEENTH CLAIM FOR RELIEF

                                               FALSE LIGHT

   187.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   188.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   189.   In the alternative along with the Claims of Relief listed above dealing with defamation and

      its related causes of action, Plaintiffs allege False Light.

   190.   In a false light claim, the plaintiff must prove the following elements; (1) the defendant

      published some information about the plaintiff, (2) the information must portray the plaintiff

      in a false or misleading light, (3) the information is highly offensive or embarrassing to a

      reasonable person of ordinary sensibilities, and (4) the defendant must have published the

      information with reckless disregard as to its offensiveness.

   191.   (1) the Defendants published misleading information about Plaintiffs as attached hereto in

      Exhibits E, F, G, and H.

   192.   (2) The misleading information published by Defendants portray that Plaintiffs have

      conducted an “illegal” or “unauthorized” act, when in fact, no legal authority has deemed any

      action by Plaintiffs in regard to the transaction with Sunpower Business Group PTE LTD &

      Tournan Trading PTE LTD.




                                                    29
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 30 of 39




   193.    (3) The information is deemed to be highly offensive and embarrassing. Plaintiffs must on

      daily basis field inquiries with regards to the validity of the statements in Exhibits E, F, G, and

      H.

   194.    (4) Defendants acted maliciously by publishing words and phrases such as “illegal” or

      “unauthorized.” Defendants have a duty to be truthful in their statements to the public.

                               XIX. FIFTEENTH CLAIM FOR RELIEF

                                        GROSS NEGLIGENCE

   195.    Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   196.    Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   197.    In the alternative along with the Claims of Relief listed above dealing with intentional acts

      by Defendants, Plaintiffs allege Negligence.

   198.    Gross Negligence is when an individual act unreasonable or does something that a

      reasonable person would not do, thus resulting in an injury. The defendant willfully showed a

      complete disregard for another person or entity.

   199.    The elements for negligence include; (1) Duty, (2) Breach, (3) Causation, and (4) Damages.

      Lopez v. Trujillo, 399 P.3d 750 (Ct. App. Div. 1 2016).

   200.    (1) The Defendants had a legal responsibility to protect the Plaintiffs from harm due to the

      fact that Defendants are considered media and publicly traded companies, therefore they have

      a duty to ensure that the statements released by Defendants must be truthful.




                                                    30
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 31 of 39




   201.   (2) Defendants broke their legal duty by acting negligently with regard to ensuring that the

      statements released by Defendants were in fact truthful. The statements are not truthful.

   202.   (3) The Defendants’ action or inaction has caused harm in excess of $100,000,000.00 USD

      to Plaintiffs and countless dollars in lost future revenue.

   203.   (4) Damages are in excess of $100,000,000.00 USD to Plaintiffs and countless dollars in

      lost future revenue.

   204.   In civil cases in Colorado, a plaintiff must prove his or her case by a "preponderance of the

      evidence." A case is proven by a preponderance of the evidence if the plaintiff shows that a

      fact is more probable than not to have existed or to be true. See City of Littleton v. Industrial

      Claim Appeals Office, 370 P.3d 157 (Sup. Ct. Colo. 2016).

   205.   Colorado uses a modified comparative fault/negligence rule when figuring out how

      damages are awarded and adjusted. Adjustments are made based on how much the plaintiff

      was at fault for his or her own injuries, if at all. If a plaintiff is 20% at fault for his or her

      injuries, the damages awarded to him or her by a jury will be reduced by 20%. However, if a

      plaintiff is 50% or more at fault for his or her injuries, that plaintiff is not entitled to recover at

      all. The jury makes the decision about who was at fault and by what percentage. See CRS §13-

      21-111.

   206.   Punitive damages must be granted, which Colorado deems is three (3) times the actual

      damages awarded. See Ferrer v. Okbamicael, 390 P.3d 836 (2017).

                               XX.     SIXTEENTH CLAIM FOR RELIEF

          INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS

   207.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.




                                                      31
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 32 of 39




   208.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   209.   Contractual relations are generally protected against harms from inducement of breach as

      well as any intended and improper interference that causes loss. See Harper, supra note 3, §

      6.9 at 379 (citing Restatement (Second) § 766, 766A, and cmt. e.). A defendant can be held

      liable for intentionally and improperly causing a breach of contract. But the protection

      against improper interference in business relations is not limited to liability for inducing

      breach of contract. See Restatement (Second) at § 766, cmt. c (“inducing breach of contract

      is now regarded as but one instance, rather than the exclusive limit” of tort); Harper, supra

      note 3, § 6.8 at 377 (“The term inducing breach of contract is somewhat misleading as a

      description of the tort in question.”). A defendant can be liable for the harm caused by

      intentionally interfering with a known contract if he “acted in pursuit of some purpose

      considered improper.” See Dobbs et al., Prosser and Keeton on Torts, § 129 at 979 (5th ed.,

      West Group, 1984).

   210.   Defendants through their intentional acts have caused multiple breaches of contract with

      Plaintiffs contractual relationships with parties outside of this action.

   211.   Defendants had actual knowledge of contractual relationships with Sunpower Business

      Group PTE LTD & Tournan Trading PTE LTD. and other parties not included in this action.

      XXI. RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT

   212.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.




                                                    32
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 33 of 39




   213.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

      Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

      allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

      Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

   214.   The Racketeer Influenced and Corrupt Organizations Act (hereinafter known as “RICO”)

      is a United States federal law that provides for extended criminal penalties and a civil cause of

      action for acts performed as part of an ongoing criminal organization.

   215.   RICO focuses specifically on racketeering and allows the leaders of a syndicate to be tried

      for the crimes they ordered others to do or assisted them in doing, closing a perceived loophole

      that allowed a person who instructed someone else to.

   216.   Defendants collectively colluded in order to harm Plaintiffs.

   217.   The meaning of racketeering activity is set out at 18 U.S.C. § 1961. As currently amended

      it includes; any act of bribery, counterfeiting, theft, embezzlement, fraud, dealing in obscene

      matter, obstruction of justice, slavery, racketeering, gambling, money laundering, commission

      of murder-for-hire, and many other offenses covered under the Federal criminal code (Title

      18).

                                      XXII. JUDICIAL NOTICE

   218.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.

   219.   Section 5(a) of the Federal Trade Commission Act (FTC Act) (15 USC §45) prohibits

      “unfair or deceptive acts or practices in or affecting commerce.” This prohibition applies to all

      persons engaged in commerce, including banks. The Board has affirmed its authority under

      section 8 of the Federal Deposit Insurance Act to take appropriate action when unfair or




                                                   33
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 34 of 39




      deceptive acts or practices (UDAP) are discovered. On March 11, 2004, the Board and the

      Federal Deposit Insurance Corporation (FDIC) issued a joint statement (Joint Statement)

      regarding the agencies’ responsibilities to enforce the prohibitions against unfair or deceptive

      trade practices as they apply to state-chartered banks. The Joint Statement contains a discussion

      of managing risks relating to UDAP and general guidance on measures that state-chartered

      banks can take to avoid engaging in such acts or practices, including best practices. The legal

      standards for unfairness and deception are independent of each other. Depend- ing on the facts,

      a practice may be unfair, deceptive, or both.

   220.   Fry v. Lee, 2013 COA 100, cert. denied (2014) – The claimed false implication can be

      argued based on the definition of “false” contained in Instruction 22:13 or Instruction 22:16 on

      “substantial truth.”

   221.   The Lanham Act (also known as the Trademark Act of 1946) is the federal statute that

      governs trademarks, service marks, and unfair competition. It was passed by Congress on July

      5, 1946 and signed into law by President Harry Truman. The Act took effect on July 5, 1947.

      The Lanham Act sets out procedures for federally registering trademarks, states when owners

      of trademarks may be entitled to federal judicial protection against infringement and

      establishes other guidelines and remedies for trademark owners.

   222.   Walter v. Hall, 940 P.2d 991 (Colo.App.1996) - CHIEF JUSTICE MULLARKEY

      delivered the Opinion of the Court. “We granted certiorari to review the court of appeals'

      judgment in Walter v. Hall, 940 P.2d 991 (Colo.App. 1996), affirming the trial court's order

      awarding treble damages to the respondents, Patricia and Rueben Walter (the Walters),

      pursuant to section 6-1-113, 2 C.R.S. (1992). We address the question of whether the court of




                                                   34
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 35 of 39




      appeals properly found that the Walters had standing to bring a claim under the Colorado

      Consumer Protection Act, sections 6-1-101 to -511, 2 C.R.S. (1998).”

   223.   Rees v. Unleaded Software, Inc., 383 P.3d 20 (Colo. App. 2013) – Plaintiff, John Van Rees,

      Sr., contends that the trial court erred in dismissing his claims against defendant, Unleaded

      Software, Inc. As an apparent issue of first impression, we interpret the scope and applicability

      of Colorado's economic loss rule in the context of three agreements for the design and

      maintenance of a website. We hold that under the economic loss rule, no independent duty

      exists for tort claims of fraud, fraudulent concealment, constructive fraud, or negligent

      misrepresentation when the alleged misrepresentations and false statements are about the

      ability to perform contractual duties. We also affirm the trial court's dismissal of Van Rees's

      claims of negligence, violation of the Colorado Consumer Protection Act, and civil theft.

   224.   Lopez v. Trujillo, 399 P.3d 750 (Ct. App. Div. 1 2016) – Plaintiff Jose Antonio Lopez

      (Lopez) appeals a judgment in a premises liability action entered in favor of defendant

      Consuelo Baca (Baca) after the trial court granted Baca's motion for summary judgment.

      Lopez, who was shot in the head by another patron while attending a night club Baca owned,

      sued Baca for negligence, claiming Baca unreasonably failed to provide security guards to

      check customers for weapons before allowing them to enter the premises. The trial court

      concluded Baca did not owe a duty to provide security guards because the shooting in this case

      was unforeseeable as a matter of law. We affirm.

   225.   City of Littleton v. Industrial Claim Appeals Office, 370 P.3d 157 (Sup. Ct. Colo. 2016) –

      Radiation causes cancer; does being a firefighter also cause cancer? Causation is never that

      simple, as this 68 page opinion and dissent demonstrate. In this case, a firefighter gets brain

      cancer and claims it was related to his employment and the hazardous chemicals to which he




                                                   35
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 36 of 39




      was exposed on the job. The central issue on appeal is what evidence the fire district must

      present to prove that being a firefighter did not cause the cancer? In a typical toxic tort case,

      the burden would be on the firefighter. But in Colorado there is a special statute that shifts the

      burden to the employer to prove that the employment could not have caused cancer, and that

      it did not cause cancer in this firefighter. The court found the employers’ evidence did not meet

      that burden because it could not disprove the presumption that employment-related exposure

      to toxic substances was the source of the cancer.

   226.   Ferrer v. Okbamicael, 390 P.3d 836 (2017) - the Colorado Supreme Court held claims for

      negligent hiring, training, entrustment, or supervision must be dismissed where the employer

      admits vicarious liability because those claims are “redundant and wasteful.” Id. at 26. The

      ruling will have broad implications for personal injury litigation in Colorado and will limit the

      scope of permissible corporate discovery.

   227.   RICO was enacted by section 901(a) of the Organized Crime Control Act of 1970

      (Pub.L. 91–452, 84 Stat. 922, enacted October 15, 1970) and is codified at 18 U.S.C. ch. 96 as

      18 U.S.C. §§ 1961–1968. G. Robert Blakey, an adviser to the United States Senate Government

      Operations Committee, drafted the law under the close supervision of the committee's

      chairman, Senator John Little McClellan. It was enacted as Title IX of the Organized Crime

      Control Act of 1970 and signed into law by Richard M. Nixon. While its original use in the

      1970s was to prosecute the Mafia as well as others who were actively engaged in organized

      crime, its later application has been more widespread.

                                    XXIII. COMPARATIVE FAULT

   228.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

      Complaint as if they were printed verbatim herein below.




                                                   36
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 37 of 39




   229.   Colorado uses a modified comparative fault rule when figuring out how damages are

      awarded and adjusted. Adjustments are made based on how much the plaintiff was at fault for

      his or her own injuries, if at all. If a plaintiff is 20% at fault for his or her injuries, the damages

      awarded to him or her by a jury will be reduced by 20%. However, if a plaintiff is 50% or more

      at fault for his or her injuries, that plaintiff is not entitled to recover at all. The jury makes the

      decision about who was at fault and by what percentage. See CRS §13-21-111.

                                            XXIV. CONCLUSION

      WHEREFORE, Plaintiffs by and through the undersigned attorney, hereby demands this court

   to invoke this Judge’s Oath and Duty as envisioned by our Founding Fathers. The illegal actions

   Defendants must stop, and the Defendants should be ordered to reimburse plaintiff for loss of

   property and lost revenue. Being that irrefutable evidence has been produced before this Court of

   operating with intentional actions thus violating this Plaintiffs’ right to a fair and impartial trial

   and based upon this extrinsic evidence, Defendants must be held accountable. Defendants should

   be ordered to compensate Plaintiffs for general, compensatory, punitive damages, and for all

   further relief this Court deems just.



                                      JURY TRIAL DEMANDED




                                                      37
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 38 of 39




         New York, New York
         April 8, 2019

                                            Respectfully submitted,

                                            ____________________________
                                            Jaitegh Singh, Esq. #48585
                                            Attorney for Plaintiffs
                                            Singh Law, P.A.
                                            209 W. 39th Street
                                            Suite 802
                                            New York, NY 10018
                                            917-768-4763
                                            jt@mannysingh.com




                                       38
Case 1:19-cv-01037-WJM-KMT Document 1 Filed 04/09/19 USDC Colorado Page 39 of 39
